Citation Nr: 0431190	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-15 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for patellofemoral pain 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1990 to 
September 1991.

This matter arose on appeal from a June 2002 rating decision 
issued by the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued a 10 percent 
evaluation for patellofemoral pain syndrome of the right 
knee.  In April 2003, the veteran requested a local hearing.  
In a June 2003 informal conference hearing with the Decision 
Review Officer (DRO), the veteran elected a VA examination in 
lieu of the requested hearing.   


FINDINGS OF FACT

1.  Patellofemoral pain syndrome of the right knee is 
manifested by limitation of motion associated with 
periarticular pathology productive of painful motion.

2.  Patellofemoral pain syndrome of the right knee is 
manifested by no more than slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
patellofemoral pain syndrome of the left knee, based upon 
limitation and periarticular pathology productive of painful 
motion, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260 (2004).

2.  The criteria for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee, based upon 
recurrent subluxation or lateral instability, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request for a higher rating for patellofemoral pain 
syndrome of the right knee.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decision, the statement of the case (SOC), and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from May 2002, explained the evidence needed 
to establish a higher rating, and also requested that the 
veteran submit VA Form 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claim.  The letter described what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the RO issued a statement of the case 
(SOC) in January 2003 and supplemental statements of the case 
(SSOC) in August 2003 and April 2004, which addressed the 
veteran's claim for a higher rating.  The January 2003 SOC 
explained both the veteran's and VA's responsibilities in 
obtaining evidence to substantiate his claim as provided 
under 38 C.F.R § 3.159.  As such, the Board finds that VA has 
met the duty to inform the appellant.

The Board also finds that all relevant facts have been 
properly developed, and that all necessary evidence has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  VA 
conducted a medical examination.  The appellant elected a 
local hearing with the RO DRO, which he subsequently 
cancelled.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  Facts

The veteran was granted service connection for patellofemoral 
pain syndrome of the right knee in July 1992.  The RO 
assigned a 10 percent evaluation under Diagnostic Code 5299-
5257.  The veteran requested a higher rating in April 2002.  

The veteran's VAMC treatment records indicate that in May 
2001, a VA examiner noted that the veteran had not 
experienced any effusion or frank locking in the right knee.  
The veteran's range of motion was 0 to 130 degrees.  The 
examiner reported that the knee was stable.  The Lachman's, 
anterior drawers, and McMurray's tests were all negative.  
There was no joint line tenderness or palpable effusion.  
Crepitus with range of motion was noted.

The veteran's private medical records indicate that in 
October 2001, he sought treatment for an injury to the right 
knee he incurred. A lateral displacement of the patella, with 
quadriceps contraction, was noted.  There was pain in the 
lateral femoral ligament laterally; however, no effusion was 
indicated.  In a follow-up examination two weeks later, the 
physician noted that the veteran had full range of motion of 
the knee and there was no palpable bony or muscular 
tenderness.  A localized moderate erythematous, nonfluctuant, 
tender, large 8 cm. swelling of the lower portion of the 
right shin was reported, as well as a wound on the anterior 
aspect of the right shin.  The veteran's gait was normal and 
he reported mild, focal pain.  In late October 2001, the 
veteran reported for further examination.  The physician 
noted that the knee was stable to varus and valgus; 
deformities, tenderness, and effusion were not present.  
McMurray's and Lachman's tests were also negative.  The 
veteran reported that "the pattern of symptoms [was] better 
with no pain."

In November 2001, the veteran presented at a VAMC complaining 
of problems with his right knee.  The examiner noted that the 
right knee was stable; there was no effusion, warmth, or 
erythema.  Only slight popping on flexion was noted.

During a December 2001 VA examination, the veteran stated 
that he felt sharp pain directly under the right patella.  He 
complained of pain in the right knee over the superior and 
inferior aspect of the patella, as well as swelling over the 
entire knee.  He noted a dull ache in the right knee with 
prolonged weight-bearing, but did not complain of any 
difficulty with climbing stairs or performing squats.  The 
examiner noted that the veteran's range of motion in the 
right knee was within the normal limits and painless.  His 
strength also was reported as within the normal limits, but 
some discomfort was indicated on extension.  The veteran was 
provided with a knee brace.

A VA examiner reported in June 2003, that the veteran 
complained of popping and grating in the right knee.  When 
engaged in physical activity, he would feel pain over the 
lateral margin of the patella and his right knee would swell.  
The examiner noted that the McMurray's and various stressing 
tests were normal.  The lateral ligaments were also tight.  
He provided the following assessment:

Patellofemoral pain syndrome on the 
right.  This is now progressed to the 
chondromalacia of either the patella or 
the [groove] on the femur[,] or both.  
Many times, this will become more 
progressive and occasionally also require 
some type of procedure.

In a November 2003 examination, the veteran indicated that 
the pain in his right knee had worsened since 2001.  He also 
reported that the right knee would pop and he would 
experience episodes of sharp pain, which would often make him 
feel like his knee would soon give way.  He stated that his 
physical activity had been limited for six months due to 
surgery on an upper extremity.  He also stated that since 
this surgery, he had gained significant weight.  He indicated 
that his knee pain had increased with the weight gain.  

Upon review of the  appellant's claims file, the VA examiner 
reported that the veteran's 2001 MRI was completely normal, 
except for joint effusion.  He noted that during the 
examination, the veteran was not wearing a knee brace.  
Passive range of motion was noted as 0 to 130 degrees; while 
active range of motion was 0 to 100 degrees.  The veteran 
explained that he stopped at 100 degrees in active range of 
motion due to pain.  The examiner indicated that there was 
generalized tenderness of the knee along the medial joint 
line, lateral joint line, quadriceps tendon, and patella 
tendon.  There was also some tenderness with the patella 
grind test.  The knee was stable to varus and valgus stress 
tests, and the anterior drawer and Lachman's test were 
negative.  The patella tracking was slightly "laterally" 
when the knee was flexed.  When the quadriceps muscles were 
tightened, there was slight quadriceps atrophy, especially in 
the vastus medialis.  The veteran's gait was normal.  The 
examiner provided the following assessment:

Chronic right knee pain with patella 
femoral syndrome and chondromalacia 
patella. The standing knee [x-rays] were 
reviewed[.]  [T]here is congenital 
lateral tracking of the patellae which is 
greater on the right than [the] left.  
This does not constitute instability or 
subluxation of the patella. This patient 
complains of daily knee pain. There was 
no effusion or sign of inflammation.

The examiner also noted that there was a well-healed scar 
over the patella.  The veteran attributed the scar to a 
childhood accident.

III.	Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for his service-
connected patellofemoral pain syndrome of the right knee.  As 
in this instance, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the United States Court of Appeals for 
Veterans Claims (Court) has observed that evidence of the 
present level of the disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which evaluation should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2004).

Flexion, extension, and instability of the knee may be rated 
separately.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Diagnostic Code 5257 allows for a 10 percent evaluation when 
there is slight recurrent subluxation or lateral instability 
of the knee.  Moderate recurrent subluxation warrants a 20 
percent evaluation.  Severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent evaluation; and flexion 
limited to 15 percent warrants a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides that extension limited to 5 
degrees warrants a 0 percent rating; extension limited to 10 
degrees warrants a 10 percent rating; extension limited to 15 
degrees warrants a 20 percent rating; extension limited to 20 
degrees warrants a 30 percent rating; extension limited to 30 
degrees warrants a 40 percent rating; and extension limited 
to 45 degrees warrants a 50 percent rating.

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting an evaluation in excess of 10 percent for 
patellofemoral pain syndrome of the right knee based on 
recurrent subluxation or lateral instability.  

The agency of original jurisdiction (AOJ) has repeatedly 
modified the reasoning for the award of a 10 percent 
evaluation.  In July 1992, the AOJ rated by analogy to 
instability or subluxation (5299-5257), but noted that there 
was stiffness and a lack of full flexion.  In July 2002, the 
rating specialist noted that a 10 percent evaluation is 
granted when there is slight subluxation or instability.  The 
rating decision, including the language in the "reasons," 
and the use of the Diagnostic Code, leads to only one 
conclusion:  the decision was based upon instability and 
subluxation.  The SOC attempted to revise this theory, noting 
that the evaluation assigned was due to limited or painful 
motion.  However, the SOC is not a rating decision and 
therefore, the rating decision of July 2002 controls.  

The veteran maintains that he sometimes feels as if his knee 
will give way.  The subjective fear of possibly having one's 
knee give way, however, is not competent evidence of 
subluxation or lateral instability.  Significantly, the 
competent evidence of record does not show that there was 
lateral instability on any of the VA examinations, 
objectively.  The November 2003 examination specifically 
reported that the lateral tracking of the patellae did not 
constitute instability or subluxation of the patella.  The 
veteran has denied any difficulties with climbing stairs or 
performing squats.  However, since specific testing of the 
right knee does not reveal any lateral instability, the Board 
finds that the instability is no more than slight and that 
moderate lateral instability has not been demonstrated.  The 
Board accepts the AOJ's determination of the existence of 
subluxation or lateral instability and continues the 10 
percent evaluation as provided for under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257.

The record establishes that the AOJ assigned the veteran a 10 
percent rating for his right knee on the basis of 
instability.  The AOJ listed the diagnostic code as 5299- 
5257.  It is apparent, however, that the AOJ employed 
Diagnostic Code 5257 as a basis to combine all manifestations 
in an umbrella evaluation.  There was no separate rating 
given for limitation of motion or painful motion.  This was 
improper.  The Board notes that limitation of motion and 
instability of the knee are two, separate disabilities.  A 
veteran can be rated separately under limitation of motion of 
the knee and instability.  See VAOPGCPREC 23-97 (July 1, 
1997); see also VAOPGCPREC 9-98 (Aug. 14, 1998).

The record indicates that the veteran has periarticular 
pathology of the right knee.  In addition, there is limited 
motion and painful motion.  The provisions of 38 C.F.R. § 
4.59 establish that the veteran is entitled to a minimum 
compensable evaluation for each joint.  However, an 
evaluation in excess of 10 percent for the right knee based 
on functional impairment is not warranted.

With regard to the right knee, at worst, the veteran's 
flexion was limited to 100 degrees with pain.  The veteran's 
right knee extension was not limited.  The record 
demonstrates that range of motion of the right knee is 
additionally limited by the DeLuca factors of pain, weakness, 
fatigue, and lack of endurance following repeated use, with 
pain having an impact on function.

In order to warrant an evaluation of 10 percent, the veteran 
must have actual limitation or the functional equivalent of 
limitation of extension to 10 degrees or the actual 
limitation of flexion or the functional equivalent of 
limitation of flexion to 45 degrees.  Even if we accept the 
veteran's testimony or the most favorable medical evidence, 
nothing suggests functional limitation of flexion to 45 
degrees or functional limitation of extension to 10 degrees.  
The Board accepts that the veteran has limitation of 
function.  However, whether the veteran's range of motion is 
0 to 100 or 0 to 130, neither remotely approximate the 
criteria necessary for an evaluation in excess of 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Accordingly, under Diagnostic Code 5260-5261, a 10 percent 
rating, but no more, is warranted, based on limitation of 
motion or painful motion, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

IV.  Extraschedular Consideration

The Board finds that consideration of extraschedular ratings 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is not 
warranted.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential  theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

A 10 percent rating for patellofemoral pain syndrome of the 
right knee, based on limitation of motion or painful motion, 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

A rating in excess of 10 percent for patellofemoral pain 
syndrome of the right knee, based on recurrent subluxation or 
lateral instability, is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



